Citation Nr: 0807186	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  06-16 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel







INTRODUCTION

The veteran served on active military duty from February 1969 
until his retirement, effective March 1, 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.


FINDING OF FACT

Audiometric test results conducted in October 2005 
corresponded to numeric designations no worse than Level I 
for the right ear and Level II for the left ear.  


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. 
§ 4.7 & § 4.85, Table VI, Table Via, Table VII, Diagnostic 
Code 6100, and 
§ 4.86 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112, 120-121 (2004).  

Where, as here, when the claim was one for service 
connection, and it was then granted and an initial disability 
rating and effective date have been assigned, the veteran's 
service connection claim has been more than substantiated - 
it has been proven.  Section 5103(a) notice has served its 
purpose and is no longer required.  As section 5103(a) no 
longer applies to the veteran's appeal (e.g., his initial 
increased rating claim) the additional notification 
provisions for increased rating claims recently set forth by 
the Court are not applicable in the present case.  See 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. Jan. 30, 
2008).  Instead, the provisions of 38 U.S.C.A. §§ 5104, 7105 
and 38 C.F.R. § 3.103 are for application.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  

The requirements of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. 
§ 3.103 were satisfied by a November 2005 letter (which 
notified the veteran of the grant of service connection for 
bilateral hearing loss, the assignment of a noncompensable 
rating effective May 2005, and his appellate rights) and the 
April 2006 statement of the case (which set forth the 
criteria necessary for a compensable disability evaluation, 
citations to applicable law, and the reasons and bases for 
the grant of a noncompensable rating).  Thus, the Board finds 
that the applicable due process requirements have been met.  

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
relevant treatment records adequately identified by the 
veteran have been obtained and associated with the claims 
folder.  In fact, in a March 2006 statement, the veteran 
noted he had no additional information or evidence to submit.  
Furthermore, he has been accorded a pertinent VA examination.

Accordingly, the Board concludes that VA has satisfied its 
duties to notify and assist, and additional development 
efforts would serve no useful purpose.  See Soyini v. 
Derwinsk, 1 Vet. App. 540, 546 (1991). 

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Historically, the veteran filed a claim for entitlement to 
service connection for bilateral hearing loss in May 2005.  
The RO granted service connection in a November 2005 rating 
decision and assigned a noncompensable disability rating, 
effective from May 2005.

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3. The veteran's entire history is reviewed when 
making disability evaluations.  38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the regulatory rating 
schedule establishes eleven auditory acuity levels, 
designated from level I for slightly impaired hearing acuity 
through level XI for profound deafness.  38 C.F.R. § 4.85, 
Part 4, Diagnostic Code 6100.  "(D)isability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).

The veteran essentially contends that his hearing acuity is 
more severe than the current noncompensable evaluation 
indicates.  In particular, he maintains that he has trouble 
hearing people talk to him face-to-face or over the 
telephone, and that this is especially problematic at work.  
Additionally, statements from three of the veteran's 
colleagues, received by the RO in August 2005, describe the 
veteran's progressive hearing loss.  These lay descriptions 
are deemed to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, the lay descriptions of 
this service-connected disability must be considered in 
conjunction with the clinical evidence of record as well as 
the pertinent rating criteria.

Private medical records reflect audiological examinations 
performed in June 2001 and April 2005, the charts of which 
are not entirely legible.  In any event, most recently, the 
veteran underwent VA audiological testing in October 2005.  
This examination revealed pure tone thresholds of 30, 65, 65, 
and 65 decibels in the veteran's right ear and 40, 60, 65, 
and 70 decibels in his left ear at 1,000, 2000, 3000, and 
4,000 Hertz, respectively.  The average of these thresholds 
was 56.25 decibels for his right ear and 58.75 for his left 
ear.  Additionally, the veteran had speech discrimination 
scores of 96 percent correct bilaterally.  The examiner 
characterized the veteran's hearing loss as sensorineural in 
nature with mild to moderately severe hearing loss 
bilaterally.  

Applying 38 C.F.R. § 4.85, Table VI to these results, the 
veteran has a numeric designation of I for his right ear and 
a II for his left ear.  Application of 38 C.F.R. § 4.85 Table 
VII results in a noncompensable disability rating for the 
veteran's service-connected bilateral hearing loss.  The 
veteran's hearing loss pattern does not fit into the 
"exceptional patterns of hearing impairment" which are 
rated under the provisions of 38 C.F.R. § 4.86.  There is no 
indication, and the veteran does not assert, that the test 
results were inaccurate.  Thus, applying the rating criteria 
to the facts of the veteran's hearing loss, the Board must 
conclude that the currently-assigned noncompensable 
disability rating is appropriate for the entire appeal 
period.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The 
preponderance of the evidence is against the award of a 
higher disability rating.

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted.  That provision provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the scheduler 
criteria, as shown by evidence showing that the disability at 
issue causes marked interference with employment, or has in 
the past
or continues to require frequent periods of hospitalization 
rendering impractical the use of the regular schedule 
standards.  Id.  In the present case, the Board has 
considered the veteran's assertion that his service-connected 
hearing loss impairs his ability to work.  However, 38 C.F.R. 
§ 4.1 specifically sets out that "[g]enerally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  In the instant case, the record is absent 
of any evidence of lost time from work or lost productivity 
due to the veteran's service-connected hearing impairment.  
The veteran has not shown that his service-connected 
bilateral hearing loss has resulted in unusual disability or 
impairment that rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate at any time during the current appeal. 

Accordingly, the Board concludes that consideration of the 
provisions set forth in 38 C.F.R. § 3.321(b)(1) is not 
warranted for the veteran's service-connected bilateral 
hearing loss. 



ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


